Citation Nr: 1309350	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran is represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A. 

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran, who is the appellant, served in the United States Air Force Reserve from 1977 to 1983 and from 1988 to 2006.  His initial period of active duty for training (ACDUTRA) was from September 1977 to January 1978; he had additional periods of ACDUTRA during the period from 1979 to 1983 and from 1988 to 2006.  He served on active duty from January to October 2003 and from December 2004 to September 2005, and was deployed to the Persian Gulf area on both occasions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of the Veteran's file.  At the hearing, the Veteran presented additional evidence in the form of lay statements and photographs from his deployments, along with a waiver of the right to have the evidence initially considered by the RO  The Board has accepted this additional evidence for inclusi`on into the record on appeal.  38 C.F.R. § 20.800.

In January and in August 2012, the Board remanded the claim for further development.  As the requested development was complete, no further action is needed to ensure compliance with Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
  

FINDING OF FACT

The disability of the cervical spine disability, degeneartive joint disease, clear and unmistakably pre-existed active service and did not increase in severity during service.





CONCLUSION OF LAW

The criteria of service connection for a disability of the cervical spine, degeneartive joint disease, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.304, 3.306 (2012).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letter dated in June 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable were not provided, the VCAA notice was deficient.  As the Board is denying the claim for service connection, no effective date or disability rating is assignable by operation of law.  As the limited content omission does not affect the essential fairness of the adjudication of the claim the omission is not prejudicial to the Veteran.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  



The RO has obtained service treatment records, service personnel records, VA records, and private medical records.  In addition, the Veteran was afforded VA examinations in August and September 2005 and in February 2012 and September 2012.  

The Board has reviewed the examination reports.  As the VA examiners reviewed the Veteran's medical history and identified the disability in sufficient detail and provided medical opinions supported by a rationale, the Board finds the VA examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  And the VA examination in September 2012 substantially complied with the Board's remand of August 2012.  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim on appeal is required.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

Reserve records from July 1977 to January 2003, covering periods of ACDUTRA, show the Veteran was treated for a laceration to the scalp after being hit on the head by an aluminum tent polem, and the clinical impression was laceration due to blunt force trauma to the scalp with mild contusion.  






Reports of periodic medical examinations in July 1977, August 1988, July 1992, and July 1997  show no abnormality of the cervical spine.  

During the first period of active duty from January 2003 to October 2003, the Veteran was deployed to Oman and Iraq for five months from February to July 2003.  The Veteran at the time was 45 years of age and his military and civilian occupation was concrete construction.  

On the pre-deployment health assessment in Janaury 2003, orthopedic problems were not identified by complaint or finding.  On the post-deployment health assessment in June 2003, the Veteran indicated that during the deployment his health had remained the same and he had not gone to sick call.  He denied having had symptoms of back pain, swollen or stiff or painful joints, muscles aches, or numbness or tingling in the hands.  Orthopedic problems were not identified by complaint or finding.  In September 2003 after his deployment the Veteran complained of a stiff neck over a period of three months.  There was no history of trauma.  X-rays showed degenerative joint disease at the mid cervical levels. 

In October 2003 on follow-up, the Veteran continued to complain of neck stiffness in the mornings and of crepitus when turning his head.  X-rays of the cervical spine showed minimal spondylotic change at the mid levels with normal alignment and no acute fracture, which were read by a doctor as normal.  He was then followed in the chiropractic clinic for therapy.  On the health assessement prior to release from active duty in October 2003, the assessment was the same as the post-deployment assessment in June 2003, but the Veteran indicated that during the deployment he did have symptoms of back pain, swollen or stiff or painful joints, muscles aches, or numbness or tingling in the hands.  He expressed concern about his neck problem. 

During the period from October 2003 to December 2004, bridging the two periods of active duty, the Veteran continued to receive chiropractic treatment for cervical pain, characterized as segmental dysfunction.  In January 2004, the diagnosis was cervical degenerative joint disease.   

During the second period of active duty from December 2004 to September 2005, the Veteran deployed to Qatar and Iraq for six months from January to July 2005.  On the post-deployment health assessment in July 2007, the Veteran indicated that during the deployment his health had gotten worse, but he had not gone to sick call.  He indicated that he had and still had symptoms of back pain, swollen or stiff or painful joints, muscles aches, or numbness or tingling in the hands.  In a Report of Medical Assessment in September 2005, prior to release from active duty, the Veteran gave a history and expressed concern about daily neck pain, associated with sitting or standing for long periods.

On VA examination in September 2005, the VA examiner noted history of cervical pain.  The Veteran stated that he had no history of neck symptoms until about August 2003, but there was no specific injury.  The Veteran stated that he had medical treatment from October 2003 to January 2004.  The Veteran described current symptoms of neck pain with limitation of motion.  X-rays of the cervical spine showing mild osteophytosis or degenerative changes.  

The VA examiner expressed the opinion that the current cervical spine condition, spondylosis without radiculopathy, was not due to service but rather due to the Veteran's history of using heavy paving and construction equipment in his civilian occupation, but the Veteran may have some service aggravation of the underlying condition.

Reserve medical records from October 2005 to January 2006 do not document cervical symptoms. The Veteran was discharged from the Reserve in February 2006.

VA records show that in March 2006 on evaluation for neck pain, X-rays showed degenerative joint disease.  In December 2006, the Veteran gave a history of chronic neck pain.  In February 2007, the Veteran complained of neck pain.  The Veteran denied an acute injury, and he stated that the pain in the upper back between the shoulder blades had come on gradually due to heavy labor in 2003 during deployment to Iraq.  In May 2007, the Veteran complained of neck pain.  


The evaluation showed no no abnormality of the cervical spine.  The diagnosis in relevant part was cervical radiculopathy.  In April 2008, the Veteran gave a history of chronic neck pain.  

In June 2011, the Veteran testified that his neck began bothering him when he was deployed during service.  He stated that he worked with asphalt and concrete construction, 12 to  14 hours a day under adverse conditions.  The Veteran stated he hurt his neck while pushing a crowbar to separate heavy steel forms.  The Veteran stated that during the time he was affiliated with the Reserve his civilian job was similar to his military one and that he worked in pavement construction using heavy machinery, but his civilian job was less intense than his e job in the military.  The Veteran's wife testified that the Veteran had no problems prior to deployment but suffered continuous neck problems since his return.   

In conjunction with the hearing the Veteran submitted additional evidence in the form of photographs of construction activity using heavy equipment, apparently in service.  

The Veteran also submitted a statement from VW of the 802d Civil Engineer Squadron, a supervisor where the Veteran worked.  VW stated that since the Veteran returned from Iraq he actively sought treatment for neck problems and the Veteran had to be assigned to light duties.  In a "buddy statement," Master Sergeant (MSgt.) Retired (Ret.), EGC, stated that the Veteran had multiple deployments including to Panama, Oman, and Iraq and that the unit worked very hard during the deployments and the Veteran injured his back while working outside Baghdad.  In a letter, MSgt. CH stated that the hard work performed by the Veteran in Oman and Iraq led to his subsequent medical problems.  The Veteran submitted a statement attesting to the hard physical work required during deployment to Oman and /Iraq under difficult conditions, namely, high temperatures, dust, environmental hazards, and imminent enemy activity that resulted in damage to his neck.  




On VA examination in February 2012, the Veteran attributed his cervical spine problems to deployment in 2003, during which he did not have specific traumatic injury to the head or neck but he had wear-and-tear associated with the physical demands of constructing and rebuilding runways.  The VA examiner expressed the opinion that the cervical spine disability was not related to service.  The examiner explained that the Veteran had described neck pain before the period of active duty and deployment in 2003, but the pain was generalized and not specific to the area of the cervical spine as the pain was after the deployment.  As for the Veteran's associatating the cervical disability to an incident in 1993 when an aluminum tent pole fell and struck him on the head.  The VA examiner stated that there was no scienctific or medical evidence that such an injury would caused degenerative arthritis in the cervical spine.  The VA examiner noted that the Veteran had been treated in service in October 2003 for neck pain, but there was no history of an injury in service.   The VA examiner stated that the Veteran's job was an irritating factor with exacerbations and natural progression since 1993.  The VA examiner cocluded that the Veteran's current neck symptoms were not caused by or a result of active duty and were instead due to the natural progression of a longstanding history of pre-deployment neck pain and that the  current neck condition was not caused by or a result of active duty.  

On VA examination in September 2012, the Veteran stated that his cervical pain began in Iraq in 2003.  The Veteran denied a specific injury, but he stated that on several occasions he hit his head on equipment while wearing his helmet and he had several falls onto his back that stressed his neck.  The Veteran stated that he was treated while he was in Iraq, but he was treatment after he returned from Iraq.  The VA examiner, an orthopedic surgeon, expressed opinion that it was obvious and undebatable that the Veteran had degenerative changes of the cervical spine that preexisted service, and that it was also obvious and undebatable that the pre-existing disability was not aggravated by service.  The VA examiner stated that while the Veteran developed neck pain during deployment in 2003 it was not related to his activities in Iraq.   



Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime).

Active service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24).  The term ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153. 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Therefore, an individual seeking VA disability compensation based on ACDUTRA must establish a service-connected disability as a result of disability incurred in or aggravated during the period of ACDUTRA in order to achieve Veteran status.  Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases applies to a period of active duty for training, unless the claimant has "Veteran" status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010). 



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

Analysis

From 1977 to 2006 the Veteran was in the Reserve and he had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  




The periods of ACDUTRA and INACDUTRA do not establish "Veteran" status as there was no disease or injury during a period of ACDUTRA or injury during a period of INACDUTRA for which service connection has been established.  And the Veteran does not argue and the records does not show that the current disability of the cervical spine, degeneartive joint disease, was affirmatively shown during a period of ACDUTRA or INACDUTRA. 

The Veteran does have two periods of active duty, which does confer status as a Veteran.  

As for the first period of active duty from January 2003 to October 2003 the service treatment records document cervical spine symptoms in September 2003 after the Veteran's his return from deployment to Iraq in July 2003.  At the time the Veteran complained of a stiff neck over a period of three months.  There was no history of trauma.  X-rays showed degenerative joint disease at the mid cervical levels.

After the second period of active duty, on VA examination in September 2005, X-rays of the cervical spine showed degenerative changes.  VA records
 show that in March 2006 on evaluation for neck pain, X-rays showed degenerative joint disease.  In December 2006, the Veteran gave a history of chronic neck pain.  In February 2007, the Veteran complained of neck pain.  The Veteran denied an acute injury, and he stated that the pain in the upper back between the shoulder blades had come on gradually due to heavy labor in 2003 during deployment to Iraq.  In May 2007, the Veteran complained of neck pain.  


The evaluation showed no no abnormality of the cervical spine.  The diagnosis in relevant part was cervical radiculopathy.  In April 2008, the Veteran gave a history of chronic neck pain.  

In June 2011, the Veteran testified that his neck began bothering him when he was deployed during service.  He stated that he worked with asphalt and concrete construction, 12 to  14 hours a day under adverse conditions.  The Veteran stated he hurt his neck while pushing a crowbar to separate heavy steel forms.  The Veteran stated that during the time he was affiliated with the Reserve his civilian job was similar to his military one and that he worked in pavement construction using heavy machinery, but his civilian job was less intense than his e job in the military.  The Veteran's wife testified that the Veteran had no problems prior to deployment but suffered continuous neck problems since his return.   

In conjunction with the hearing the Veteran submitted additional evidence in the form of photographs of construction activity using heavy equipment, apparently in service.  

The Veteran also submitted a statement from VW of the 802d Civil Engineer Squadron, a supervisor where the Veteran worked.  VW stated that since the Veteran returned from Iraq he actively sought treatment for neck problems and the Veteran had to be assigned to light duties.  In a "buddy statement," Master Sergeant (MSgt.) Retired (Ret.), EGC, stated that the Veteran had multiple deployments including to Panama, Oman, and Iraq and that the unit worked very hard during the deployments and the Veteran injured his back while working outside Baghdad.  In a letter, MSgt. CH stated that the hard work performed by the Veteran in Oman and Iraq led to his subsequent medical problems.  The Veteran submitted a statement attesting to the hard physical work required during deployment to Oman and /Iraq under difficult conditions, namely, high temperatures, dust, environmental hazards, and imminent enemy activity that resulted in damage to his neck.  




On VA examination in February 2012, the Veteran attributed his cervical spine problems to deployment in 2003, during which he did not have specific traumatic injury to the head or neck but he had wear-and-tear associated with the physical demands of constructing and rebuilding runways.  The VA examiner expressed the opinion that the cervical spine disability was not related to service.  The examiner explained that the Veteran had described neck pain before the period of active duty and deployment in 2003, but the pain was generalized and not specific to the area of the cervical spine as the pain was after the deployment.  As for the Veteran's associatating the cervical disability to an incident in 1993 when an aluminum tent pole fell and struck him on the head.  The VA examiner stated that there was no scienctific or medical evidence that such an injury would caused degenerative arthritis in the cervical spine.  The VA examiner noted that the Veteran had been treated in service in October 2003 for neck pain, but there was no history of an injury in service.   The VA examiner stated that the Veteran's job was an irritating factor with exacerbations and natural progression since 1993.  The VA examiner cocluded that the Veteran's current neck symptoms were not caused by or a result of active duty and were instead due to the natural progression of a longstanding history of pre-deployment neck pain and that the  current neck condition was not caused by or a result of active duty.  

On VA examination in September 2012, the Veteran stated that his cervical pain began in Iraq in 2003.  The Veteran denied a specific injury, but he stated that on several occasions he hit his head on equipment while wearing his helmet and he had several falls onto his back that stressed his neck.  The Veteran stated that he was treated while he was in Iraq, but he was treatment after he returned from Iraq.  The VA examiner, an orthopedic surgeon, expressed opinion that it was obvious and undebatable that the Veteran had degenerative changes of the cervical spine that preexisted service, and that it was also obvious and undebatable that the pre-existing disability was not aggravated by service.  The VA examiner stated that while the Veteran developed neck pain during deployment in 2003 it was not related to his activities in Iraq.   






On the pre-deployment health assessment in Janaury 2003, orthopedic problems were not identified by complaint or finding.  On the post-deployment health assessment in June 2003, the Veteran indicated that during the deployment his health had remained the same and he had not gone to sick call.  He denied having had symptoms of back pain, swollen or stiff or painful joints, muscles aches, or numbness or tingling in the hands.  Orthopedic problems were not identified by complaint or finding.  In September 2003 after his deployment the Veteran complained of a stiff neck over a period of three months.  There was no history of trauma.  X-rays showed degenerative joint disease at the mid cervical levels. 

In October 2003 on follow-up, the Veteran continued to complain of neck stiffness in the mornings and of crepitus when turning his head.  X-rays of the cervical spine showed minimal spondylotic change at the mid levels with normal alignment and no acute fracture, which were read by a doctor as normal.  He was then followed in the chiropractic clinic for therapy.  On the health assessement prior to release from active duty in October 2003, the assessment was the same as the post-deployment assessment in June 2003, but the Veteran indicated that during the deployment he did have symptoms of back pain, swollen or stiff or painful joints, muscles aches, or numbness or tingling in the hands.  He expressed concern about his neck problem. 

A Veteran is entitled to service connection for a disability incurred in or aggravated by active duty.  As the record does not contain a report of entrance examination to active duty in January 2003, the presumption of soundness does not apply.  indureport contemporaneous to the Veteran's entrance into active duty in January 2003.  However, no fewer than three VA medical examiners (in September 2005, February 2012 and September 2012) have entered opinions stating it is obvious and undebatable that the Veteran had degenerative changes of the cervical spine that preexisted service in 2003.  

In determining the probative value to be assigned to these medical opinions, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds the opinions of the three VA examiners meet the standards articulated in Nieves-Rodriguez.  All three opinions were based on review of the claims file and examination of the Veteran; all three examiners provided fully articulated opinions and reasoned analyses.   Further, these opinions are not controverted by any other medical opinion of record.  For these reasons, the Board finds the evidence clearly and unmistakably establishes that the Veteran's cervical spine disability was a condition that pre-existed his first period of active duty in 2003.

Nevertheless, the Veteran may establish entitlement to service connection by aggravation if his pre-existing disability was permanently worsened beyond the natural progress during active service.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The VA examiner in September 2005 issued an opinion stating the Veteran's pre-existing cervical spine condition "may" have been aggravated during active service, but medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Thereafter, the VA examiner in February 2012 stated the Veteran's current neck symptoms represented the natural progression of a longstanding history of pre-deployment neck pain, and even more specifically the VA examiner in September 2012 stated it was obvious and undebatable that the pre-existing disability was not aggravated by service.  In sum, the competent and uncontroverted medical opinion of record establishes that the Veteran's claimed cervical spine disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  Thus, the presumption of aggravation during active service is rebutted.  38 U.S.C.A. § 1153.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence of record the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA, and the lay statements provided in his behalf by his spouse and by his acquaintances.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the lay evidence is intended to establish chronic cervical spine symptoms since active service in 2003, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, the presence of symptoms since service is not in question; rather, resolution of the issue revolves around whether the Veteran had a pre-existing disability and, if so, whether such disability had a permanent increase in severity during service.

The Veteran has asserted that he essentially had no cervical spine problems prior to 2003.  The Veteran is competent to report the presence or absence of symptoms; see Heuer, id.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's lay account of essentially having no cervical spine problems prior to 2003 is not credible because it is inconsistent with the record.  All three VA examiners stated that the Veteran reported having had neck pain prior to 2003, and all three examiners stated that such reports were medically sufficient to show a pre-existing disorder.  In that regard, the VA examiners were making a medical determination of etiology of a current disability, which is a medical determination beyond the competence of a layperson.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Veteran has cited no specific cervical spine injury during ACDUTRA or active service other than the possibility that his cervical spine disability might be due to the January 1997 incident in which his head was lacerated by a falling tent pole.  However, the VA examiner in February 2012 conclusively demonstrated that the incident in question could not have caused the current cervical spine disability.  This opinion is consistent with the subsequent medical examination in July 1997 in which there was no abnormality of the cervical spine.  Further, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).

For these reasons, entitlement to service connection of a disorder of the cervical spine is not established.  As the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a cervical spine disability is denied.





____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


